DETAILED ACTION
The following is in response to the amendments and arguments filed 12/28/2020.  Claims 1-21 are pending.  Claims 6-8, 10-12, 15-16, and 19 are withdrawn from consideration.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The amendments to the specification appear to overcome the prior objections to the drawings.  Applicant should review specification for any possible discrepancies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 13-14, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki et al. (US 2013/159186 A1) in view of Choi Ji Ho et al (KR20130133494A) [previously referred to as Jang Chang Hee et al.].
	Specifically as to claims 1 and 9, Brudnicki et al. disclose an operating method of a mobile terminal (and related mobile terminal), the method comprising: 5receiving, via a processor of the mobile terminal, an input indicative of a transaction method; outputting, via the processor 

It would have been obvious to one of ordinary skill in the art to include in the financial system of Brudnicki et al. the ability of the mobile terminal to generate the payment information as taught by Choi Ji Ho et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claim 2 and 14, on the basis of at least one of coordinates information of the 15mobile terminal and signal information received by the mobile terminal, obtaining information on a transaction method at a business where the mobile terminal is disposed (see paragraphs 26 and 49 device location to determine closest business). 
Specifically as to claim 3, 20on the basis of information on the transaction method at the business where the mobile terminal is disposed, when the transaction method at the business where the mobile terminal is 8737.01595.US00disposed is the provisional approval transaction, outputting via the processor to the display, a notification representing that the transaction method at the business where the mobile terminal is disposed is the provisional approval transaction  (see paragraphs 26 and 49 device location to determine closest business). 
Specifically as to claim 4, receive an input for switching the modes (see above rejection for claim 1). 

Specifically as to claim 17 and 18, a display unit configured to display an image, wherein the control unit is further configured to: when the payment mode of the mobile terminal is the second mode 5for provisional approval transaction, transmit the fixed payment information to a transportation means through the wireless communication unit, when the transportation means moves to a destination in accordance with a provisional approval payment using the fixed payment information being approved, 10obtain information on a usage fee of the transportation means; and display information on the usage fee of the transportation means (see paragraphs 26, 27, 49 and 52 device location to determine location, display). 
Specifically as to claim 20, wherein the control unit, when the transportation means arrives at the destination and an actual transaction for a usage fee to the destination is approved, obtain and display information on 10the usage fee obtained when the actual transaction is approved (see paragraphs 26, 27, 49 and 52 device location to determine location, display, 71).
Specifically as to claim 20, wherein generating the payment information occurs when the mobile terminal is offline.  By applicant’s own admission (see para 5), transmitting payment information to a POS terminal directly are widely used.  Generating the payment information when the mobile terminal is offline see para 51, use of software on mobile device.  Brudnicki et al does not recite online as exclusive.  The use of RF, NFC is contemplated as well (see para 17-20).

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.
With regards to applicants’ argument Brudnicki et al. do not disclose the payment information, Examiner respectfully disagrees. Brudnicki et al. disclose as paragraph the mobile terminal generating the payment information with software on the mobile terminal/device in the form of a mobile wallet is within the scope of the instant "generate payment information".  Specifically, the processor of the mobile terminal uses the data stored in the applet, on the terminal, to activate/deactivate all credentials (see para 71-73).  Further, applicant argues Brudnicki et al. provide for a short time to live while Brudnicki et al have provided for customization of said times as in paragraph 53 “Other expiration times can be used and or programmed as desired.”
With regards to applicants’ argument Jang Chang Hee [Choi Ji Ho et al.] do not disclose a mobile terminal generating payment information, Examiner respectfully disagrees.  The use of applets are software in a mobile terminal allowing the mobile terminal to generate the information with the mobile terminal processor using the data in the applet running on the mobile terminal.  See paragraph 23, 43 and 45 of EPO translation:
[0023] The franchisee terminal 200 according to an embodiment of the present invention enables mobile settlement through information exchange with the mobile terminal 100. [ At least one of the mobile terminal 100 or the merchant terminal 200 may be switched from a general payment mode (e.g., a contact payment mode) to a mobile payment mode for mobile settlement. For example, after an application enabling mobile settlement is activated, mobile settlement can be performed by making short-distance communications with each other. The merchant terminal 200 transmits payment request information corresponding to the current purchase of goods to the payment mediation server 300 at the time of mobile settlement through the mobile terminal 100. [ The payment request information may include at least one of product information, payment amount, payment details, information on the mobile card (for example, card identification When the mobile terminal 100 is input, the mobile terminal 100 may further include a mobile settlement related application for enabling such information input and an interface provided by the application.

[0043] The input unit 150 according to an embodiment of the present invention is typically provided in the mobile terminal 100 so that the user can control the operation of the mobile terminal 100. As described above, the operation of selectively activating one or a plurality of applets stored in the applet storage unit 110 may be automatically performed by the operation of the positional information obtaining unit 120 and the applet selective activating unit 130 But may be done at the request of the user. The user can generate such a request through the input unit 150. In addition, when the user wants to purchase a product through the applet storage unit 110 in which the applet is stored, a command for allowing the application that enables the payment operation to be executed may be input through the input unit 150.  The input unit 150 may be provided in a conventional mobile terminal 100. For example, the input unit 150 may be implemented as a keypad, a keyboard, a touch pad, a stylus fan, or the like.

[0045] The communication unit 170 according to an embodiment of the present invention enables communication between the mobile terminal 100 and an external device. For example, the communication unit 170 enables short-range communication such as NFC (Near Field Communication) or RFID (Radio Frequency Identification) for mobile settlement between the applet storage unit 110 and an affiliate terminal (not shown). That is, it is possible to transmit mobile card information or applet information related to mobile settlement from the mobile terminal 100 to the merchant terminal 200. In addition, it is also possible to perform a communication function for receiving information related to completion of settlement, to download an applet in an OTA system, to download an application that enables a payment operation, and to transmit information related to authentication of a person at the time of settlement.
  
With regards to applicant’s argument neither reference discloses “updating, via the processor, the fixed payment information after a predetermined time elapses” Examiner respectfully disagrees.  Brudnicki et al. disclose in at least paragraphs 71, 72 and 73 user wallet can download/activate/deactivate all of its own credentials.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691